[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE MOTION TO REARGUE
After the court's decision of May 3, 1993 denying the plaintiff's application for a prejudgment remedy, plaintiff moved to reargue. The court granted the motion and heard CT Page 4993 the new argument.
Originally the court based its decision on Brush v. Button, 36 Conn. 292 and Dunham v., Dunham, 97 Conn. 440
concluding, in effect, that probable cause did not exist because the court under those cases probably did not have original jurisdiction of guardianship account matters regarding minors. The court has now been directed to Davenport v. Olmstead, 43 Conn. 67 which distinguishes cases in which the ward has reached majority. id. 76-77. That case and its distinction was affirmatively recognized in First National Bank  Trust Co. v. McCoy, 124 Conn. 111,115.
Probable cause is found and the remedy granted in the amount of $60,000.
Motion for disclosure of assets is granted with compliance within 30 days.
N. O'Neill, J.